Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

An Examiner's Amendment/Comment to the record appears below.  Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 C.F.R. § 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the Issue Fee.

Pursuant to MPEP 606.01, the title has been changed to read:
	--    ALLOCATION RESOURCE FOR CHAT BOT BASED ON CONVERSATIONS                RELATED OR UNRELATED TO SERVICE MENU		--

Allowable Subject Matter
The following is an Examiner's Statement of Reasons for Allowance:
Galitsky, Pub. No.  2018/0329880, teaches using communicative discourse trees to improved chatbots which can answer questions received from users. Galitsky also teaches a rhetoric classification application receives a question from a user then generates communicative discourse tree for the question. A communicative discourse tree is a discourse tree which includes communicative actions. The rhetoric classification application accesses a database of potential answers to the question. Using a predictive model, rhetoric agreement application determines a level of complementarity between the question and each potential answer. Responsive to 
	The cited prior art of record teaches the claimed invention substantially, but it fails to teach or suggest individually or in combination that a number of conversations counting step of counting a number of conversations related to the service menu and a number of conversations unrelated to the service menu; an allocation resource determination step of determining an allocation resource amount for the chat bot based on an increase or decrease in a first number of conversations related to the service menu and a second number of conversations unrelated to the service menu as counted in the number of conversations counting step, and determining an allocation resource amount for the back-end-system based on an increase or decrease in the first number of conversations; and .

Any comments considered necessary by applicant must be submitted no later than the payment of the Issue Fee and, to avoid processing delays, should preferably accompany the Issue Fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Le H Luu telephone number is 571-272-3884.  The examiner can normally be reached on 8:00am – 4:30pm. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter-Anthony Pappas can be reached on 571-272-7646.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/Le H Luu/
Primary Examiner, Art Unit 2448